Citation Nr: 0635546	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  95-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the 
residuals of a shell fragment wound to the left thigh.

2.  Entitlement to a rating in excess of 40 percent for 
mechanical low back pain with traumatic degenerative changes 
and radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1944 to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on July 1, 2004, which vacated a 
September 2003 Board decision and remanded the case for 
additional development to include compliance with the 
instructions of an August 2002 Board remand.  The appeal 
initially arose from a November 1994 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  It is significant to 
note that a May 1998 Board determination denying an appeal as 
to claims of clear and unmistakable error in prior rating 
decisions concerning the residuals of a left thigh shell 
fragment wound has become final.  The present matters on 
appeal were remanded for additional development in 
January 2005 and October 2005.

A review of the appellate record shows that prior 
determinations have addressed the veteran's increased rating 
claim concerning his service-connected back disability as 
entitlement to ratings in excess of 40 percent before and 
after January 7, 1997, apparently based upon the RO's 
recognition of the disorder as manifested by an 
intervertebral disc syndrome on that date.  The Board finds, 
however, that the issue on appeal arose from the November 
1994 rating decision and that the rating decision recognizing 
intervertebral disc syndrome was not separately appealable.  
The matter is more appropriately addressed as provided on the 
title page of this decision.  The present issues on appeal 
involve claims for entitlement to higher ratings submitted 
after the original or initial rating awards and "staged" 
rating consideration is not applicable.  But see Fenderson v. 
West, 12 Vet. App. 119 (1999).  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected residuals of a shell 
fragment wound to the left thigh are manifested by a deep 
penetrating wound to Muscle Group XIV and a loss of a portion 
of the vastus medialis muscle, without evidence of the 
explosive effect of a high velocity missile, residuals of 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.

3.  The veteran's service-connected mechanical low back pain 
with traumatic degenerative changes and radiculopathy is 
manifested by pronounced intervertebral disc syndrome, 
without evidence of ankylosis of the lumbar spine or 
moderately severe incomplete sciatic nerve paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
residuals of a shell fragment wound to the left thigh have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5314 (2006).

2.  The criteria for a 60 percent rating for mechanical low 
back pain with traumatic degenerative changes and 
radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (before 
September 26, 2003) and 5237, 4243 (after 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in October 2002.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Here, the notice requirements pertinent to the issues 
addressed in this decision have been met and all identified 
and authorized records relevant to these matters have been 
requested or obtained.  Because of the decisions in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for adequate 
determinations and that all pertinent information requested 
in prior remand order has been provided.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records show the veteran sustained a severe 
penetrating shell fragment wound to the left posterior thigh 
as a result of enemy action in Germany on February 26, 1945.  
Records describe the wound as penetrating at the middle third 
of the posterior surface of the left thigh and noted that a 
foreign body was removed from the left buttock.  Surgical 
records show he underwent debridement of a posterior left 
thigh shell fragment wound and split skin grafting on May 4, 
1945.  On May 25, 1945, he underwent debridement of the wound 
for removal of excess granulation tissue with irrigation of 
the wound because of obvious pyocyanus bacillus infection.  
An August 1945 hospital admissions report noted a moderately 
severe painful cicatrix to the posterior surface of the 
middle third of the left thigh.  An October 1945 report noted 
the veteran complained of tender and at times painful left 
thigh scarring with some paresthesia on the lateral margin of 
the scar.  

A November 1945 medical board report described the veteran's 
injury as a moderately painful nonadherent cicatrix to the 
left thigh secondary to a severe penetrating left thigh shell 
fragment wound.  The point of entrance was to the middle 
third of the posterior aspect and the missile traversed the 
soft tissues only.  The disorder was noted as presently 
manifested by pain aggravated by prolonged weight bearing and 
inclement weather.  

A June 1946 VA medical report noted the veteran's scar was 
well healed and the lower end was covered by a good skin 
graft.  There was some numbness and hypesthesia below the 
scar, but sensation was present and there was no motor 
defect.  There was pain to the scar on prolonged walking or 
sitting.  The diagnosis was moderately severe, painful 
cicatrix to the posterior surface of the middle third of the 
left thigh.  

A June 1946 private medical report noted the veteran 
complained of left thigh pain, especially upon weather 
changes, and a "jagging" sensation over the cicatrix.  
There were no complaints of left leg swelling or weakness.  
An examination revealed a cicatrix to the posterior surface 
of the left thigh extending from the fold of the buttock to 
the middle third of the thigh.  At the lower end of the wound 
was a healed circular split thickness graft.  There was a 
loss of some portion of the vasti in this region, but no 
evidence of atrophy or injury to the nerves or vessels.  All 
motions of the hip and knee were free.  The diagnosis was 
cicatrix and skin graft, healed with loss of a portion of the 
vastus medialis muscle of the upper third of the left thigh 
secondary to a shrapnel wound.  It was noted the disorder was 
mildly disabling.  

On VA examination in June 1975 the veteran complained of 
continuing thigh problems that had resulted in back pain.  He 
reported he had spasms in his left hip muscle and numbness 
from his back to the back of the left knee.  The examiner 
noted a six by 15.5 centimeter (cm) depressed scar to the 
posterior surface of the left hip extending across the 
gluteal region to the thigh.  There was a loss of muscle 
substance under the scar and the scar retracted with forward 
flexion of the thigh.  There was full hip range of motion.  
It was noted the veteran walked with a slight limp favoring 
the left leg.  The left hip scar was tender to touch and 
there was some loss of sensitivity to pinprick below the 
scar.  The diagnoses included shell fragment wound scar to 
the left hip, with damage to muscle group XIV and 
dysesthesia, and back pain syndrome associated with the 
residuals of the left thigh shell fragment wound.  

Private medical records dated in June 1975 show the veteran 
complained of persistent, slowly remitting low back pain 
following a motor vehicle accident in June 1970.  It was 
noted that his car had been hit from behind while at a stop 
sign causing a flexion type of injury with considerable pain 
in the cervical spine and lower part of the back.  There were 
complaints of residual left-sided lower back pain mostly 
aggravated by bending, stooping, lifting, and turning of the 
back.  Examination revealed the veteran did not appear to be 
in distress and that he was able to move around freely with 
no impairment in gait pattern.  There was a scar with 
dimpling on the left posterior thigh more in the area between 
the origin of the hamstring group of muscles.  The veteran 
was able to walk on his heels and toes with no difficulty and 
was able to squat and arise with no evidence of weakness of 
the proximal or distal musculature of either lower extremity.  

Deep tendon reflexes were symmetrically normal and sensation 
was intact to pinprick and light touch.  Straight leg raises 
were to 90 degrees with no associated discomfort.  Lasegue's 
test and Patrick's sign were negative.  There was only a mild 
degree of tenderness in the left sacroiliac joint area, 
otherwise trunk range of motion was within normal limits.  
There was no muscle guarding or percussion tenderness 
appreciated in the paraspinal area.  X-rays revealed minimal 
spurring on a mid-dorsal vertebral body, but no evidence of 
any osseous changes.  The intervertebral disc spaces were 
well preserved.  The physician's impression was intermittent 
low back pain, musculoskeletal in origin, with no evidence of 
a motor sensory deficit to suggest a definite nerve root 
compromise.  It was noted that the pain could be due to 
intermittent straining of weakened lumbosacral musculature 
and highly probably related to the 1970 accident, but that 
the possibility could not be discounted of a soft tissue tear 
with residual intermittent discomfort from repeated strain 
particularly of the gluteal and paraspinal musculature.

A September 1975 rating decision granted an increased 30 
percent rating for the residuals of a shell fragment wound of 
the left thigh, Muscle Group XIV, and established entitlement 
to service connection for back pain syndrome as secondary to 
the veteran's service-connected muscle injury.  A 10 percent 
disability rating for back pain syndrome was assigned 
effective from April 30, 1975.

On VA examination in December 1975 the veteran complained of 
a pulling sensation and a feeling of tightness in the left 
thigh with an area of hyperesthesia distal to his wound.  He 
denied any associated pain or limping.  He stated he did not 
believe he could stretch and bend normally because of a 
pulling sensation and loss of power in the left leg.  He 
reported that approximately four years earlier he began to 
experience recurrent, dull low back and left flank discomfort 
with muscle spasms and sharp pain.  He stated the pain was 
not associated with activity, but was affected by weather 
changes and grinding and sitting for long periods of time.  

The examiner noted the veteran arose from his chair, walked, 
dressed, and undressed without difficulty or abnormality.  
Examination of the dorso-lumbar spine revealed no abnormal 
curvature, tenderness to percussion of the spinous processes, 
or tenderness or spasm to the lumbar musculature.  There was 
some tenderness to the left flank muscles.  Straight leg 
raising was normal, but with the left leg extended there was 
a loss of about 10 degrees due to pulling from the posterior 
thigh wound scar.  The veteran was able to squat and rise 
normally and was able to walk on his heels and toes.  Range 
of motion studies revealed flexion to 95 degrees, extension 
to 35 degrees, lateral flexion to 40 degrees, and rotation to 
35 degrees.  

Examination of the left hip and thigh revealed a five by 3/4 
inch somewhat depressed scar vertically from the gluteal fold 
to the mid posterior aspect of the left thigh with some loss 
of muscle substance to Muscle Group XIII.  The scar retracted 
with forward flexion of the thigh at the proximal end.  The 
legs were equal in length and in circumference at the mid 
thigh.  There was slight hyperesthesia distal to the scar to 
the left knee.  There was no tenderness or muscle spasm to 
the gluteus, hip, or thigh muscles.  Motor strength was 
approximately equal in the legs on all motions.  Range of 
motion studies revealed abduction from 0 to 45 degrees and 
flexion from 0 to 125 degrees.  The diagnoses included left 
thigh shell fragment wound with scarring and loss of muscle 
substance to muscle group XIII and low back syndrome 
secondary to the left thigh disorder.

VA examination in February 1980 noted the veteran's general 
appearance, attitude, and mannerisms were unmistakably 
characteristic of long-term ethanol abuse in partial 
remission.  It was noted he was shaking and trembling 
uncontrollably, but performed tandem gait with minor 
difficulty carrying a cane in his right hand.  He was able to 
arise on heels and toes with difficulty.  Straight leg raises 
were negative to 80 degrees.  Although moaning and groaning 
in protest he was able to turn over on the examining table 
and readily hyperextended the dorsolumbar spine to 
10 degrees.  There was minor tenderness of the erector spinae 
musculature focally in the lumbar and dorsal segments without 
palpable spasticity.  There was no unusual tenderness of the 
spinous processes at any level to deep palpation or 
percussion.  

The examiner noted a full range of motion to the spine with 
minimal restrictions at the extreme limits of movement 
capability consistent with reversible neglect of physical 
fitness.  There was a well-healed, traumatic scar over the 
left posterior thigh with minor local loss of musculature.  
The scar was evidently free of hypersensitivity and was 
locally attached firmly to the overlapping skin.  There was 
no asymmetry of the lower extremities nor any evidence of 
disuse atrophy.  Thigh measurements were 47 cm, bilaterally.  
Motor and sensory functions were not altered and deep tendon 
reflexes were diffusely hypoactive and symmetrical.  Tests of 
coordination were grossly adequate with demonstrable 
impairment of the finer movements of dexterity consistent 
with long-term controlled ethanol abuse and reversible 
neglect of physical fitness.  The diagnoses included 
chronologically progressive residuals of a left posterior 
thigh wound, recovered, with questionable myalgia, 
arthralgia, and minor impairment of occupation and 
recreation.  X-rays revealed mild degenerative changes to the 
left hip.  

In correspondence received by VA on July 18, 1994, the 
veteran requested increased ratings for his left thigh shell 
fragment wound and back pain syndrome.  He asserted the 
disorders had worsened over the years.  

Private medical records from Dr. R.E.S. show that in March 
1994 the veteran complained of left hip pain that had lasted 
for one week.  Physical examination revealed mild tenderness 
of the left flank.  A neurological examination was negative.  
X-rays of the left hip revealed a calcific density 
overlapping the lateral margin of the ramus of the left 
ischium with another smaller calcification in the soft tissue 
adjacent to the lateral margin of the ramus.  The radiologist 
attributed the calcifications to an old injury in this region 
representing calcified hematoma, but no other definite 
abnormality was seen.  The examiner's impressions included 
left hip injury.

An April 1994 report noted the veteran complained of 
lumbosacral pain and provided a diagnosis of arthritis of the 
lumbosacral spine.  Records show that beginning in June 1994 
the veteran received regular outpatient treatment for 
osteopathic manipulative therapy (OMT) to the lumbosacral 
spine.  A June 1994 examination noted dorsal lesions, but a 
neurological examination at that time was negative.  The 
veteran received further OMT in August and December 1994 and 
it was noted that he had a shrapnel wound of the left leg 
with atrophy and muscle wasting.

On VA examination in October 1994, the veteran complained of 
discomfort when he rested his thigh while sitting due to 
tissue loss from his shrapnel injury.  He also reported that 
his back hurt and would give out on him, but that he had 
gotten some relief with manipulation.  He denied any 
radicular symptoms or bowel or bladder problems.  Physical 
examination of the left thigh revealed a large ten by seven 
centimeter wound over the mid posterior thigh.  There was 
tenderness and a positive Tinel's sign proximally in the 
wound with some defect from loss of muscle mass.  Range of 
motion studies of the spine revealed forward bending to 80 
degrees, extension to 10 degrees, lateral bending to 15 
degrees, bilaterally, and rotation to 40 degrees, 
bilaterally.  Motor and sensory examination was normal and 
reflexes were 2+ throughout.  The diagnoses included shrapnel 
wound to the posterior portion of the left thigh and chronic 
lumbosacral strain.

Private medical records dated in February 1995 show the 
veteran complained of left-sided lumbosacral discomfort.  It 
was noted that he had a history of a shrapnel wound to the 
left leg with what appeared to be sciatica and lumbosacral 
dysfunction.  The diagnoses included shrapnel wound to the 
left leg, lumbosacral dysfunction with sciatica, and 
radiculopathy.  An April 1995 examination revealed weakness 
of the left leg as compared with the right.  It was noted the 
veteran had a limp and used a cane to walk secondary to the 
lumbosacral dysfunction, sciatica, and shrapnel wound of the 
left leg.  A May 1995 report noted complaints of an 
exacerbation of lumbosacral pain.  The physician, Dr. R.E.S., 
stated the veteran needed a complete neurological work-up in 
order to determine the etiology of his radiculopathy, which 
was thought to be secondary to sciatica with the possibility 
of nerve impingement secondary to disc disease and the 
shrapnel wound of the left leg.  It was noted the veteran's 
disability was believed to warrant at least a 70 percent 
rating.

Private medical correspondence dated in May 1995 from Dr. 
R.E.S. stated that the veteran had been receiving treatment 
since August 1992 and that his shrapnel wound of the left leg 
had worsened causing pain that radiated to the area of the 
original in-service injury, as well as, to the low back and 
down the left leg.  It was noted these attacks demonstrated a 
radiculopathy and that they occurred on an almost daily 
basis.  It was also noted, in essence, that further studies 
such as a computerized tomography (CT) scan should be 
conducted to determine whether the veteran had developed disc 
disease in the low back.

VA treatment records dated in May 1995 show the veteran was 
scheduled for a CT scan of the lumbosacral spine, but that 
when he reported he stated he was doing very well overall.  
It was noted he walked without assistance, was not on 
medication, and denied any radicular symptoms or bladder or 
bowel problems.  Physical examination revealed his 
lumbosacral spine was within normal limits and the left thigh 
wound was well healed.  A diagnosis of chronic low back pain 
was provided and it was noted, in essence, that since the 
veteran was doing well clinically a CT scan was not 
necessary.  A subsequent May 1995 neurosurgery consultation 
noted the veteran complained of chronic back and left leg 
pain that was improved with medication and chiropractic 
treatments.  It was noted the disorders had gotten worse in 
the past year.  Physical examination revealed 4/5 left muscle 
strength, an absent left Achilles reflex, posterior thigh 
pain, and well maintained lumbar spine disc spaces.  It was 
noted that a myelogram had been offered, but the veteran 
declined.  The examiner stated that it was difficult to 
differentiate between an old sciatic nerve injury and a new 
herniated nucleus pulposus.

Private medical records dated in June 1995 noted the 
veteran's left leg had decreased range of motion with obvious 
muscle weakness and atrophy.  There was moderate weakness of 
the left leg as opposed to the right, which Dr. R.E.S. felt 
was secondary to nerve impairment or nerve dysfunction and 
lumbosacral dysfunction with a disc disease, as well as, 
secondary due to the veteran's wound.  A July 1995 report 
noted that examination revealed left leg strength was 
markedly decreased as compared to the right.  The diagnoses 
included chronic posterior facet syndrome of the lumbosacral 
spine, marked restricted movement of the lumbosacral spine 
with radiculopathy, probable disc disease with sciatic nerve 
impingement and irritation, and generalized atrophy of the 
lower left extremity with decreased muscle strength.

At his January 1997 hearing the veteran testified that he had 
a lot of back pain, took pain medication, and occasionally 
used a cane, a back brace, and a cushion to take the pressure 
off of his left leg scar.  He stated he had problems bending 
at times, that he experienced pain in his left leg all the 
time, that he experienced pain that radiated to the left 
calf, that his left leg swelled at times, and that he had 
problems climbing stairs.  His spouse testified that he had 
left leg pain and that she occasionally had to help him get 
out of chairs.

On VA examination in April 1997 the veteran complained of 
daily low back pain without any radiation or weakness and of 
a left leg dysfunction since service due to a shrapnel injury 
to the left posterior thigh.  He stated that he had not 
walked normally with the left leg nor had he experienced 
normal function of the left foot since his service.  He 
denied bowel or bladder symptoms and stated that he had not 
had any back surgery nor any other back injury since active 
service.  He stated his back pain increased during cold 
weather.  Physical examination revealed that he stood with 
normal posture with no back spasm, forward flexion was to 
approximately 45 degrees before pain, backward extension was 
to approximately 10 degrees, lateral bending was to 
approximately 20 degrees, bilaterally, and rotation was to 25 
degrees, bilaterally.  It was noted that all ranges of motion 
were without any pain, except on forward flexion. 

The examiner noted a scar on the posterior aspect of the left 
thigh which involved the hamstring muscles.  The veteran had 
a stiff-legged gait on the left and was not able to heel or 
toe walk on the left leg.  Straight leg raises were negative, 
although at about 50 degrees on the left the hamstrings 
became tight and caused some discomfort in the posterior 
aspect of the left thigh region.  There was good range of 
motion passively in his left knee and ankle.  Motor strength 
of the hamstrings and quadriceps was 4/5 on the left.  There 
was diminished sensation along the posterior aspect and 
distally to the large wound on the posterior aspect of the 
left thigh, as well as, along the lateral aspect of the left 
calf and the entire left foot.  Around the medial malleolus 
there was normal sensation.  Pulses were 2+ pulses in the 
left leg.  

Left knee range of motion was from 0 to 120 degrees passively 
and there was 10 degrees of dorsiflexion and 40 degrees of 
plantar flexion passively in the left ankle.  X-rays of the 
lumbosacral spine revealed mild anterior spurring at discs 
L3-4, L4-5, and L5-S1, but there was no evidence of 
spondylolisthesis or spondylolysis.  X-rays of the pelvis and 
left hip revealed a normal left hip without any evidence of 
significant degenerative change.  X-rays of the left femur 
were normal except for abnormal soft tissue contours in the 
posterior aspect of his thigh.  The diagnoses included 
mechanical low back pain with degenerative changes consistent 
with his age, and status-post shrapnel injury to the 
posterior left thigh with residual muscle weakness, 
contracture, and residual weakness of the left foot.

Private medical records dated in June 1996 show the veteran 
complained of back pain after lifting.  The diagnoses 
included compression fracture and arthritis.  In 
correspondence dated in April 1997 Dr. R.E.S. noted the 
veteran had experienced chronic and continued pain to his low 
back and left leg, with atrophy and muscle wasting, since an 
in-service shrapnel wound.  It was further noted that the 
veteran had been treated with physical therapy, that he used 
a cane and limped, and that he had demonstrated some 
difficulty getting on and off the examination table.  There 
had, however, been some relief following manipulation.  Dr. 
R.E.S. stated that in his opinion the veteran warranted a 100 
percent rating for his service-connected disability.  In 
correspondence dated in July 1998 Dr. R.E.S. stated the 
veteran had a persistent wound in the posterior aspect of the 
thigh and that he had begun to demonstrate accelerated pain, 
more so than one year earlier.  It was noted he had evidently 
made some mild adjustments in his gait and that he received 
fairly continuous physical therapy to the low back because of 
ongoing chronic low back discomfort.  Dr. R.E.S. opined that 
this was a progression of the veteran's injuries and that due 
to the aging process the areas of injury were beginning to 
cause more chronic and continuous problems.  

On VA examination in April 1999 the veteran complained of 
constant pain in the left thigh and low back that was worse 
on activity and improved after resting.  Physical examination 
revealed active range of motion of the lumbosacral spine was 
within normal limits for his age.  Active range of motion of 
the lower extremities was within normal limits in all joints, 
except there was some pain on palpation at the end of flexion 
of the left hip and on abduction of the left hip.  Sensation 
was intact over the lower extremity dermatomes, except over 
the lateral surface of the left thigh from the hip to the 
knee.  Muscle strength of the left lower extremity was 4+/5, 
muscle strength of the right lower extremity was 5/5, and 
great toe dorsiflexion was within normal limits.  There was 
no leg length discrepancy and no muscle atrophy involving the 
quadriceps or hamstrings.  Straight leg raising was negative 
and there was no pain on palpation of the lumbosacral spine 
nor evidence of any muscle spasm or fasciculation of the 
lumbosacral paraspinal muscles.  There was a scar on the 
lateral posterior aspect of the left thigh.  

The veteran's gait was non-antalgic with the use of a cane 
and there was no limp.  There were no other focal 
neuromuscular or functional deficits.  The examiner noted 
that there was no significantly weakened movement of the left 
lower extremity or hip, no excess fatigability or 
incoordination on movement, and there was not likely to be 
any additional loss of range of motion of the low back due to 
any pain on use, flare-up, weakened movement, excess 
fatigability, or incoordination.  The diagnoses included a 
left thigh scar which limited functioning of the left leg to 
a small degree because of pain at the end of left hip 
flexion.

On VA neurological examination in May 1999 the veteran 
complained that he experienced difficulty walking and limping 
and he had constant low back pain that often began in his 
left hip and radiated to the lumbosacral region.  He stated 
his pain was worse in an air-conditioned environment and was 
increased by prolonged sitting and standing.  He reported 
that he required some assistance for bathing, but was 
independent for feeding, dressing, and grooming.  Physical 
examination revealed lumbosacral region tenderness, a 
markedly antalgic gait, and a limp favoring the left lower 
extremity.  Examination of the left lower extremity revealed 
3/5 strength in the left iliopsoas, left quadriceps, and left 
tibialis anterior muscles.  There was mild generalized 
atrophy of the left lower extremity and deep tendon reflexes 
were absent in both upper and lower extremities.  Plantar 
stimulation produced a flexor response.  Joint position sense 
and light touch were intact, but pinprick sensation was 
diminished over the left foot and leg.  The diagnoses 
included chronic low back pain, secondary to shrapnel injury 
in World War II, probable degenerative joint disease of the 
left hip with gait disorder, and left lower extremity 
weakness and sensory loss possibly secondary to lumbosacral 
radiculopathy or left sciatic neuropathy and historically 
related to shrapnel injury in 1946.

VA radiologic examination in July 1999 revealed no fractures 
or dislocations of the left hip, but there was a cystic 
lucency in the femoral neck on the right side that was 
probably degenerative in origin as it had well-circumscribed 
sclerotic margins.  There was scoliosis convex to the left, 
anterior spurs at the L3, L4, and L5 discs, narrowed disk 
spaces at L3-4 and L4-5, but there was no spondylolisthesis 
or spondylolysis.  The examiner's impressions included 
degenerative arthritic changes in the lumbar spine and no 
significant abnormality in the hips.

A September 1999 rating decision established service 
connection for a painful left thigh scar.  A 10 percent 
disability rating was assigned effective from July 18, 1994. 

On VA examination in February 2003 the veteran complained of 
chronic pain and stiffness primarily in his left hip 
radiating down the posterior aspect of the left leg.  He also 
complained of pain in the central and left quadrants of the 
lumbar area of the back.  He stated his pain was now more 
constant and was worse with any form of bending, stooping, or 
lifting.  He reported that he occasionally experienced left 
leg numbness and that cold weather increased his pain.  It 
was noted that he had experienced some degree of pain for 
most of his life since his injury, but that he had worked for 
years with minimal consequences on his occupation and other 
physical activities.  He had been employed full-time between 
his separation from service and his retirement from post-
service employment as a field engineer.  His symptoms had not 
caused any significant absence from post-service employment.  
The veteran estimated that with flare-ups due to excessive 
activity or bad weather his pain increased and his range of 
motion decreased by about a third of the current 
measurements.

Physical examination revealed severely impaired hip range of 
motion with hip flexion to approximately 30 degrees, hip 
abduction to 30 degrees, hip adduction to 20 degrees, 
internal rotation to 20 degrees, external rotation to 30 
degrees, and hip extension posteriorly to 15 degrees.  He was 
able to cross both legs, but crossing left over right was 
difficult without assistance.  There was a vertical, 
longitudinal five inch scar just below the crease separating 
the thigh from the buttock.  The scar showed no sign of 
infection, current or recurrent ulceration, inflammation, or 
any other instability.  It was noted there was no indication 
that the scar itself should be considered limiting in terms 
of the veteran's function or motion.  There was apparently 
some lost muscle tissue below the scar, but it was not so 
extensive as to expose bone or other deeper structures to the 
skin.  The examiner stated the veteran walked with a 
significant limp and listing to the right side and used a 
cane for assistance.  

Straight leg raising of the left leg was only to 15 degrees 
due to complaints of pain in the thigh and buttock and low 
back region.  There was significant limitation of forward and 
lateral bending while in a standing position.  Lumbar spine 
range of motion was to 30 degrees of forward flexion, 10 
degrees of extension, 15 degrees of lateral bending, 
bilaterally, and rotation was to 30 degrees, bilaterally.  
There was considerable weakness in all range of motion 
testing of the lumbar spine and the veteran was unable to 
exhibit any significant strength in any related muscles.  The 
examiner noted that although there were no objective signs of 
pain in the left thigh or lower spine, the veteran's 
subjective complaints of pain were consistent through a wide 
range of motion and strength testing.  Deep tendon reflexes 
at the left knee and ankle were significantly reduced when 
compared to the right side.  There was a 1+ response on the 
left knee and a left ankle jerk could not be elicited.  

The diagnosis was shell fragment wound injury of the left 
thigh/hip with resulting scarring, loss of muscle tissue, and 
range of motion impairment secondary to chronic pain.  In an 
addendum it was noted that X-rays had been reviewed.  X-rays 
dated in February 2003 show anterior spondylosis at the L3, 
L4, L5, and L6 levels, with well-preserved disc spaces.  The 
facet joints were unremarkable and there was minimal leftward 
curvature of the mid-lumbar spine.  The radiologist's 
impressions included anterior spondylosis and minimal 
levoconvex scoliosis.  X-rays of the hip revealed normal 
joint space without evidence of fracture or dislocation.  The 
soft tissues were unremarkable, but a lucency was seen within 
the intertrochanteric region of the left hip.  The 
radiologist's impression was unremarkable X-rays of the 
bilateral hips.

On VA neurological examination in March 2003 the veteran 
complained of chronic left leg weakness, pain, and 
paresthesias stemming from his in-service shrapnel injury.  
He also complained that his pain was constant, most 
pronounced over the area of his injury, and radiated distally 
into the leg and spine.  He stated his symptoms were 
exacerbated with lifting, any significant exertional 
activity, and prolonged sitting or standing.  The examiner 
stated the veteran's claims file was reviewed.  It was noted 
he was largely independent in his activities of daily living, 
but that he required some assistance in bathing and dressing 
and used a cane to assist with his balance. 

Physical examination revealed prominent scarring over the 
left gluteal region and posterior left thigh with associated 
muscle wasting in the region of the scar, as well as, mild 
muscle wasting of the left hamstrings and muscles distal to 
the knee.  There was tenderness to palpation over the region 
of scarring.  Straight leg raising was positive on the left.  
There was hypesthesia to light touch and temperature in a 
sciatic distribution of the left leg.  The veteran had a 
prominent left antalgic gait.  Left hamstring strength was 
greater than 3/5, left tibialis anterior and gastrocnemius 
strength was 3-/5, and fine motor movements were slowed in 
the left foot when compared to the right.  Muscle stretch 
reflexes were 1+ and symmetric except for absent ankle jerk.  
A plantar response was neutral.  The diagnosis was status 
post traumatic injury with residual pain, muscle wasting, 
weakness, and sensory impairment in a distribution consistent 
with traumatic sciatic neuropathy.  It was noted that the 
findings described were permanent in nature.

On VA examination in February 2006 the veteran complained of 
increased back pain and leg weakness.  It was noted he had a 
slight limp and used a cane.  He stated his pain was 
adequately managed with daily medication as needed.  He 
reported frequent pain and muscle spasms around the site of 
his shell fragment wound which occurred most often during 
cold weather.  He also complained of frequent radiation of 
pain down the lateral left leg described as an electric-type 
feeling that often extended as far as the bottom of the left 
foot.  

Physical examination revealed a significant shell fragment 
wound scar to the posterolateral aspect of the left thigh 
which was five inches long and approximately two inches wide 
at the distal aspect tapering to approximately one inch at 
the proximal aspect.  It was significantly dimpled to 1/2 to 3/4 
of an inch at some places and was moderately tender to firm 
palpation.  There was no evidence of inflammation or other 
active process.  Hip range of motion was significantly 
impaired with flexion to 20 degrees, abduction to about 20 
degrees, adduction to 10 degrees, external rotation to 30 
degrees, and internal rotation to 15 degrees.  Spine posture 
was normal and there was no palpable spasm.  Gait was 
approximately normal with the use of a cane.  Thoracolumbar 
range of motion revealed flexion to 45 degrees, extension to 
20 degrees, lateral bending to 15 degrees, bilaterally, and 
rotation to 30 degrees, bilaterally, without apparent pain.  
There was no change with repeat testing and no apparent 
weakened movement or excess fatigability or incoordination.  

Tendon reflexes were 2+ at the knees and 1+ at the ankles.  
Left leg strength demonstrated a relative weakness as 
compared to the right side.  There was decreased strength of 
2/5 in ankle dorsiflexion and plantar flexion and strength of 
knee extension was 3/5.  The weakness was estimated to be no 
more than moderate for the veteran's age.  Sensory function 
was intact with ability to perceive light touch and sharp 
versus dull sensation with subjective reports of slightly 
decreased left sensations.  The diagnoses included shell 
fragment wounds of the left hip region and likely lumbar 
spine osteoarthritis with symptoms consistent with lumbar 
radiculopathy.  

The examiner noted the veteran's lumbar spine disorder was 
likely secondary to his shrapnel wound and resulting hip pain 
and that the radiculopathy was likely secondary to the spine 
disorder, but that it was just as likely due to complications 
by the original shrapnel wound in the region through which 
the nerves traveled between the spine and the lower 
extremity.  It was further noted that there was no evidence 
of any incapacitating episodes, flare-ups except as 
described, or joint instability.  X-rays revealed mild disc 
space narrowing at L4-5 and marked narrowing at L5-S1.  X-
rays of the left hip were normal.  In an addendum the 
examiner noted there was no additional pain on range of 
motion or with flare-ups and that there was no additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  In a subsequent addendum 
the examiner noted that based upon the minimal hip flexion 
noted it could be concluded that the veteran could not cross 
his legs.  It was noted there was no listing to either side 
and no objective evidence of the reported pain.  The examiner 
stated no changes to the original report of February 2006 
were warranted.

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).  The Court, however, has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless they constitute the 
same disability or symptom manifestations.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

Residuals of a Left Thigh Shell Fragment Wound

VA regulations for evaluating disabilities due to muscle 
injuries have been amended and became effective July 3, 1997.  
See 62 Fed. Reg. 30235-30240 (Jun. 3, 1997).  It is 
significant to note that these amendments did not 
substantively change the criteria at issue in this case, but 
rather reorganized existing criteria and added current 
medical terminology and unambiguous criteria.  The current 
version of 38 C.F.R. § 4.56 is basically the same as the old 
version and the current provisions of 38 C.F.R. § 4.56(a) and 
(b) were formerly contained in 38 C.F.R. § 4.72, which has 
been rescinded.

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2006).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups in 5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic codes 5301 through 
5306); 3 muscle groups for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups for the foot and 
leg (diagnostic codes 5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323).  38 C.F.R. § 4.55(b).  

The combined evaluation of muscle groups acting upon a single 
unankylosed joint must be lower than the evaluation for 
unfavorable ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder.  38 C.F.R. 
§ 4.55(d).  For compensable muscle group injuries which are 
in the same anatomical region but do not act upon the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e).

For VA rating purposes, an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.  38 C.F.R. § 4.56(a) (2006).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  The cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  Evaluation of 
muscle injuries as slight, moderate, moderately severe, or 
severe, is based on the type of injury, the history and 
complaints of the injury, and objective findings.  38 C.F.R. 
§ 4.56(d).  

A moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
The absence of the explosive effect of a high velocity 
missile and of residuals of debridement or of prolonged 
infection also reflects moderate injury.  The history of the 
disability should be considered, including service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  Consistent complaints on 
record from the first examination forward of one or more of 
the cardinal symptoms of muscle wounds, particularly fatigue 
and fatigue-pain after moderate use, and an effect on the 
particular functions controlled by the injured muscles should 
be noted.  Evidence of moderate disability includes entrance 
and (if present) exit scars which are linear or relatively 
small and so situated as to indicate relatively short track 
of missile through muscle tissue, signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or failure in comparative 
tests.  Id.

A moderately severe disability of the muscles is 
characterized by evidence of a through and through or deep 
penetrating wound by a high velocity missile of small size or 
a large missile of low velocity, with debridement or with 
prolonged infection, or with sloughing of soft parts, or 
intermuscular cicatrization.  Service department records or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Objective findings should include relatively 
large entrance and (if present) exit scars so situated as to 
indicate the track of a missile through important muscle 
groups.  Indications on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with the sound 
side may be considered.  Tests of strength and endurance of 
the muscle groups involved may also give evidence of marked 
or moderately severe loss.  Id.

A severe disability of the muscles is characterized by 
evidence of through and through or deep penetrating wound due 
to a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of a high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, 
intermuscular binding and cicatrization.  Service department 
records or other sufficient evidence showing hospitalization 
for a prolonged period in service for treatment of a wound of 
severe grade should be considered.  Records in the file of 
consistent complaints of cardinal symptoms of muscle wounds 
should also be noted.  Evidence of unemployability due to an 
inability to keep up with work requirements may be 
considered.  Id.

Objective evidence of severe disability includes extensive 
ragged, depressed, and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance.  Soft 
or flabby muscles in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  In electrical tests, reaction of degeneration is 
not present but a diminished excitability to faradic current 
compared with the sound side may be present.  Visible or 
measured atrophy may or may not be present.  Adaptive 
contraction of an opposing group of muscles, if present, 
indicates severity.  Adhesion of a scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in area where bone is normally protected by muscle, indicates 
the severe type.  Atrophy of muscle groups not included in 
the track of the missile, particularly of the trapezius and 
serratus in wounds in the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of an entire muscle 
following simple piercing by a projectile (progressive 
sclerosing myositis), may be included in the severe group if 
there is sufficient evidence of severe disability.  Id.

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), 
has held that 38 C.F.R. § 4.56(d) is essentially a totality-
of-the-circumstances test and that no single factor is per se 
controlling.  Tropf v. Nicholson, 20 Vet. App. 317, 325 
(2006).

5313
Group XIII.
Rating

Function: Extension of hip and flexion of knee; 
outward and inward rotation of flexed knee; acting 
with rectus femoris and sartorius (see XIV, 1, 2) 
synchronizing simultaneous flexion of hip and knee 
and extension of hip and knee by belt-over-pulley 
action at knee joint. 
Posterior thigh group, Hamstring complex of 2-joint 
muscles:  Biceps femoris; semimembranosus; 
semitendinosus. 

Severe
40

Moderately Severe
30

Moderate
10

Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5213 (2006).

5314
Group XIV.
Rating

Function: Extension of knee (2, 3, 4, 5); 
simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial 
(Maissiat's) band, acting with XVII (1) in postural 
support of body (6); acting with hamstrings in 
synchronizing hip and knee (1, 2). 
Anterior thigh group:  Sartorius; rectus femoris; 
vastus externus; vastus intermedius; vastus 
internus; tensor vaginae femoris. 

Severe
40

Moderately Severe
30

Moderate
10

Slight
0
38 C.F.R. § 4.73, Diagnostic Code 5214 (2006).

In this case, a review of the record shows the veteran's 
service-connected left thigh wound has been evaluated as 
moderately severe under the criteria of 38 C.F.R. § 4.73, 
Diagnostic Code 5314.  The Board notes, however, that the 
medical evidence of record includes diagnoses on successive 
examinations in 1975 noting injury to muscle groups XIII and 
XIV.  A June 1946 private medical report, however, noted the 
loss of a portion of the vastus medialis muscle of the upper 
third of the left thigh secondary to a shrapnel wound which 
is included in muscle group XIV.  There are no other 
references to any specific injury to muscle group XIII.  As 
the overall evidence of record indicates the veteran's injury 
involved muscle group XIV rather than muscle group XIII, the 
Board finds the veteran is appropriately rated under 
diagnostic code 5314.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a shell fragment 
wound to the left thigh are manifested by a deep penetrating 
wound to Muscle Group XIV and a loss of a portion of the 
vastus medialis muscle, without evidence of the explosive 
effect of a high velocity missile, residuals of debridement, 
prolonged infection, sloughing of soft parts, or 
intermuscular scarring.  Although the veteran's wound is 
shown to have been debrided and required treatment for an 
infection in 1945, there is no evidence of any residuals of 
debridement or prolonged infection.  The injury to the 
veteran's left thigh is probably best described as a moderate 
injury to muscle group XIV; however, there is sufficient 
evidence of objective findings to justify the present rating 
for a moderately severe muscle injury.  A separate 
compensable rating has previously been established for 
painful residual scarring.  Therefore, entitlement to a 
rating in excess of 30 percent is not warranted.

It is significant to note that VA regulations prohibit 
combined ratings for muscle injuries with a peripheral nerve 
paralysis rating of the same body part.  See 38 C.F.R. 
§ 4.55(a).  The evidence shows the veteran may have had some 
minor nerve damage as a result of his initial injury, but 
that recent neurologic symptoms to the left lower extremity 
are more consistent with sciatic radiculopathy associated 
with his service-connected low back disability.  A June 1946 
private medical report found there was no evidence of injury 
to the nerves.  The notes that recent VA examinations 
revealed no bony abnormalities to the left hip as to warrant 
consideration that limited hip motion might be due to an 
additional orthopedic disability.  Therefore, the Board finds 
higher or separate ratings are not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Low Back Disability

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2006).



500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

5289
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to September 
26, 2003).

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Prior to September 
23, 2002).

5294
Sacro-iliac injury and weakness:
5295
Lumbosacral strain:

Severe; with listing of the whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.
4
0

With muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion, unilateral, 
in standing position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Codes 5294, 5295 (prior to 
September 26, 2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

Effective September 23, 2002, the rating criteria for 
intervertebral disc syndrome was revised as follows:

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (Effective September 
23, 2002).

Effective September 26, 2003, the rating criteria for the 
spine were revised again:

5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 

Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

The September 23, 2002, revisions also specifically provided 
for alternative separate, combined ratings for chronic 
orthopedic and neurological manifestations of intervertebral 
disc syndrome.  It is significant to note that previously the 
rating criteria for Diagnostic Code 5293 included 
consideration of the neurological symptoms as part of the 
criteria for the schedular ratings.  

Sciatic Nerve
852
0
Paralysis of:
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80

Incomplete:

  Severe, with marked muscular atrophy
60

  Moderately severe
40

  Moderate
20

  Mild
10
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2006).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2006).

In this case, the record shows the veteran's service-
connected mechanical low back pain with traumatic 
degenerative changes and radiculopathy is presently assigned 
a 40 percent rating under the criteria for intervertebral 
disc syndrome (Diagnostic Code 5293 and revised Diagnostic 
Code 5243).  It is significant to note that the veteran is in 
receipt of a 40 percent rating effective from the date of his 
increased claim on July 18, 1994, and that a higher schedular 
rating based upon limitation of lumbar spine motion is not 
available under the old or new spinal rating criteria.  There 
is also no evidence of lumbar spine ankylosis or any 
incapacitating episodes of intervertebral disc syndrome.  
Therefore, the determinative matters for appellate review 
involve whether a rating in excess of 40 percent is warranted 
for manifestations of intervertebral disc disease or for 
separate neurologic symptomatology due to the low back 
disorder after September 23, 2002.

Based upon the evidence of record, the Board finds the 
veteran's service-connected mechanical low back pain with 
traumatic degenerative changes and radiculopathy is presently 
manifested by pronounced intervertebral disc syndrome, 
without evidence of ankylosis of the lumbar spine or 
moderately severe incomplete sciatic nerve paralysis.  The 
pertinent medical evidence demonstrates that on VA 
examination in October 1994 the veteran denied any radicular 
symptoms and motor and sensory examinations were normal.  
Private medical reports show he complained of symptoms of 
that were attributed to sciatica and radiculopathy in 
February 1995.  In a May 1995 Dr. R.E.S. reported he had 
attacks of radiculopathy that occurred on an almost daily 
basis.  A May 1995 VA neurosurgery consultation noted 
examination revealed 4/5 left muscle strength and an absent 
left Achilles reflex.  A July 1995 private medical report 
noted markedly decreased left leg strength with generalized 
atrophy which the examiner noted was probably due to disc 
disease with sciatic nerve impingement.  Subsequent VA 
examination findings, in essence, noted complaints of 
constant pain and lower extremity weakness and sensory loss 
secondary to lumbosacral radiculopathy.  The veteran's 
symptoms are shown to have been both persistent and 
compatible with sciatic neuropathy since May 1995.  
Therefore, entitlement to an increased 60 percent maximum 
schedular rating is warranted under the criteria for 
Diagnostic Code 5293 effective prior to September 23, 2002.

The Board notes the regulation revisions effective 
September 26, 2003, allow for a possible schedular rating in 
excess of 60 percent based upon alternative separate, 
combined ratings for chronic orthopedic and neurological 
manifestations of intervertebral disc syndrome.  As the 
maximum orthopedic schedular rating for limitation of 
thoracolumbar motion is 40 percent without ankylosis, a 
combined rating in excess of 60 percent would require 
evidence of moderately severe incomplete sciatic nerve 
paralysis.  The evidence of record shows the veteran has 
active motion below the left knee without evidence of foot 
drop and there is no evidence of marked muscular atrophy.  
Therefore, the Board finds a combined schedular rating in 
excess of 60 percent is not warranted under the rating 
criteria effective after September 26, 2003.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, there is no evidence of any 
recent hospital treatment and the veteran has reported that 
his retirement from employment was not the result of his 
service-connected disabilities.  The February 2006 VA 
examiner described the veteran's left lower extremity 
weakness as moderate for his age.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for the 
residuals of a shell fragment wound to the left thigh is 
denied.

Entitlement to a 60 percent rating for mechanical low back 
pain with traumatic degenerative changes and radiculopathy is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


